DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 November 2021 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are: the receiver and the electronic control unit.  Claims 1, 4, and 7 recites a receiver configured to receive traffic congestion information of the road; and an electronic control unit configured to control transmission power transmitted from each of the plurality of power feeding coils to the power receiving coil, but does not describe the traffic congestion information being sent or received by anything after being received by the receiver.

Regarding Claims 2 and 3, they depend from Claim 1 above and are also rejected for the reason stated above.
Regarding Claims 5 and 6, they depend from Claim 4 above and are also rejected for the reason stated above.
Regarding Claims 8 and 9, they depend from Claim 7 above and are also rejected for the reason stated above.

Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation "the transmission power of one or more power feeding coils located in a congestion occurrence section" is recited on lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.
The limitation " the transmission power of one or more power feeding coils located in a non-congestion occurrence section" is recited on lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, the limitation "the transmission power of one or more power feeding coils located in a congestion occurrence section of the road" is recited on lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.
The limitation " the transmission power of one or more power feeding coils located in a non-congestion occurrence section of the road" is recited on lines 12-14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, the limitation "the transmission power of one or more power feeding coils located in a congestion occurrence section of the road" is recited on lines 7-9.  There is insufficient antecedent basis for this limitation in the claim.
The limitation " the transmission power of one or more power feeding coils located in a non-congestion occurrence section of the road" is recited on lines 9-11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2 and 3, they depend from Claim 1 above and are also rejected for the reason stated above.
Regarding Claims 5 and 6, they depend from Claim 4 above and are also rejected for the reason stated above.
Regarding Claims 8 and 9, they depend from Claim 7 above and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2016/0072299, in view of Bavard et al. US 20110095604.
Regarding Claims 1, 4, and 7, Huang teaches a contactless power feeding system (power transfer system 400, fig. 4A) comprising:
a power feeding device including a plurality of power feeding coils (base pads 415, fig. 4A and refer to [0041]) along a road (roadway 410, fig. 4A) along which an electric vehicle (electric vehicle 405, fig. 4A) is able to travel, wherein the power feeding device is configured to transmit electric power to a power receiving coil (vehicle pad 406, fig. 4A and refer to [0041]) of a power receiving device of the electric vehicle in a contactless manner;
a receiver (distribution controller 445, fig. 4A, the distribution controller may communicate with the local controllers 425a-425f to coordinate activation or deactivation of particular ones of the base pads 415a-r, refer to [0044]; and
an electronic control unit (distribution controller 445 and local controllers 425, fig. 4A) configured to:
control transmission power transmitted from each of the plurality of power feeding coils to the power receiving coil (refer to [0043]-[0044] and [0046]-[0049]). Huang however is silent regarding a receiver configured to receive traffic congestion information of the road the electronic control unit configured to: control the power feeding device such that the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section is higher than the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a non-congestion occurrence section, wherein each of the congestion occurrence section and the non-congestion occurrence section are along a portion of the road including the plurality of power feeding coils.
Bavard  teaches a receiver configured to receive traffic congestion information of the road (dimensioning unit PCC receiving information INF1 concerning the energy requirements of the traffic density evaluated over at least one duration of said traffic, refer to [0029]); and 
the electronic control unit configured to control the power feeding device such that the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a congestion occurrence section is higher than the transmission power of one or more power feeding coils of the plurality of power feeding coils located in a non-congestion occurrence section, wherein each of the congestion occurrence section and the non-congestion occurrence section are along a portion of the road including the plurality of power feeding coils (a power adjustment system adapted for powering an electric line for supplying power to vehicles moving in a traffic lane combined with said electric line that comprises … an adjustable power based on power fluctuation and required for an instantaneous traffic intensity to an energy storage means (MS) capable of powering the electric line at a peak power via at least one other converter, … a dimensioning unit (PCC) receives information on the power needs based on the traffic intensity evaluated over at least one duration of said traffic, and in that the dimensioning unit uses information for controlling an adjustment of the useful predictable storage of the storage means so that the electric power delivered to the storage means is adjusted and minimal while exactly maintaining a sufficient energy backup in the storage means for compensating for any peak power instantaneously required by the traffic in the given duration, refer to abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the control method as taught by Bavard with the contactless power feeding system of Huang in order to further control the power distribution requirements of the system.
Regarding Claim 2, 5, and 8, the combination of Huang and Bavard teaches all of the limitations of Claims 1, 4, and 7 above, respectively and further teaches wherein the electronic control unit is further configured to control the power feeding device to increase the transmission power as a time for the electric vehicle to pass through the congestion occurrence section increases (refer to [0049] of Huang and [0018], [0032] of Bavard).
Regarding Claim 3, 6, and 9, the combination of Huang and Bavard teaches all of the limitations of Claims 1, 4, and 7 above, respectively and further teaches wherein the electronic control unit is further configured to control the power feeding device such that the transmission power is lower when the electric vehicle traveling in a power feeding section has a power generation device, than when the electric vehicle traveling in the power feeding section does not have the power generation device, wherein the power feeding section is along a portion of the road and includes the plurality of power feeding coils (refer to [0032] of Bavard).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 July 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836